DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is to be noted that the effective filing date of the claimed invention is November 1, 2017 instead of November 7, 2016 (on which the priority document EP 16197614.7 was filed).  The priority document does not have support for instant PVA 2-98, PVA 3-83, PVA 4-85, PVA 15-79, PVA 30-75 and PVA 32-80, which are recited in instant claims 5 and 24.
In view of the amendment, previous 102(a)(1) rejection and 103 rejection over Vervaet et al (WO 2017/162852 A1) is hereby withdrawn.  Vervaet does not teach or suggest instant limitation “which milled powder does not contain a diluent”.
In view of the statement of common ownership, previous 103 rejection over Lubda et al (US 2019/0134200 A1) and previous 103 rejection over Lubda et al (US 2020/0254098 A1) are hereby withdrawn.
Claim Objections
Claim 5 is objected to because of the following informalities: On line 1, applicant need to change “for the preparation of” to --- for preparing ---.  On the 6th line from the bottom and on the 3rd line from the bottom, applicant need to change “which” to --- said ---.  On the 2nd line from the bottom, applicant need to change “which” to --- wherein said ---.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities: On lines 1-2, applicant need to change “for the preparation of pharmaceutical preparations in form of , ---.  Appropriate correction is required.
Claims 4, 12 and 25 are objected to because of the following informalities:  On the 1st line of claims 4, 12 and 25, applicant need to change “for the preparation of” to --- for preparing ---.   Appropriate correction is required.
Claim 24 is objected to because of the following informalities: On lines 1-2, applicant need to change “for the preparation of immediate . . .” to --- used for immediate . . .  ---.  On line 3, applicant need to insert --- (PVA) --- after “polyvinyl alcohol” so as to provide a proper antecedent basis for the term “the PVA” on line 6.  On line 5, applicant need to change “which” to --- said ---.   Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  On the 1st line, applicant need to change “A” to --- The ---.  On the 1st line, applicant need to change “for the preparation of” to --- for preparing ---.   On the 5th line from the bottom, applicant need to change “which” to --- said ---.  On the 2nd line from the bottom, applicant need to change “which” to --- wherein said ---.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities: On line 1, applicant need to change “for the preparation” to --- for preparing ---.  On the 6th line from the bottom, applicant need to change “which” to --- said ---.  On the 3rd line from the bottom, applicant need to change “which” to --- said ---.   On the 2nd line from the bottom, applicant need to change “which” to --- wherein said ---.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the API" in line 2.  There is insufficient antecedent basis for this limitation in the claim because claim 5 recites “at least one active pharmaceutical ingredient (API)”, and it is unclear if “the API” recited in claim 20 refers to the one API or the more than one API required by claim 5, or if “the API” refers back to all the APIs that can be part of the composition in claim 5 or not.  Applicant can overcome instant rejection by chaining “the API” to --- the at least one API ---.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 4, 7, 12, 19, 20, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Talton (US 2009/0061011 A1) in view of Furo et al (JP2016-79142 and its English translation) and Vervaet et al (WO 2017/162852 A1).
a stabilizer, the method comprising: (i) blending a poorly soluble drug together with a stabilizer to form a mixture; (ii) heating the mixture and then extruding the mixture to form coarse particles; cooling the coarse particles; and processing (e.g., by milling or grinding) the coarse particles to form fine particles having an average diameter ranging 0.1-3 mm (which converts to 100-3000 m).  Such range overlaps with instant range 500-1500 m (of claims 5, 26 and 27) or instant range 500-1000 m (of claim 12), thus rendering instant ranges prima facie obvious. In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, Furo et al teaches a method of producing PVA granules containing medicinal component that can be filled into capsules having a particle size, more preferably, in the range of 500-1000 m (see claim 6, [0002], [0043]).  Furo teaches ([0043]) that these substantially spherical granules would have a non-uniform particle size if the particle size is too small and would have difficulties during processing if the particle size is too large.  Based on the teachings of Talton and Furo, it would have been obvious to one skilled in the art to have Talton’s particles (of the poorly soluble drug encapsulated b a stabilizer) to have a size in the range of 500-1000 m so as to obtain a uniform particle size and achieve better processability.  Thus, Talton in view of Furo teaches instant particle sizes of 500-1500 m.       
As examples for the stabilizer, Talton teaches (claims 11, 13 and 14) water soluble polymer such as polyvinyl alcohol.  It would have been obvious to one skilled in 
Talton does not explicitly teach specific polyvinyl alcohols listed in instant claims 5 and 24.  Vervaet, which teaches a similar method as that of Talton, teaches (pg.6, lines 5-8 and the table) the use of a specific polyvinyl alcohol such as PVA 4-88, PVA 5-88, PVA 8-88, PVA 18-88, PVA 26-88, PVA 40-88, PVA 4-98 or PVA 28-99 (instant PVA having a viscosity  40 mPa.s measured on 4% w/v aqueous solution at 20oC DIN 53015 (see pg.5, lines 20-30 of present specification)).  Vervaet specifically uses PVA 4-88 in its working examples.  Vervaet teaches (pg.1, lines 4-7) that the granules (instant milled powder) of its invention prepared by extrusion/spheronization using such polyvinyl alcohols have the advantage that a high drug load can be contained therein.  It would have been obvious to one skilled in the art to use one of the specific PVAs taught by Vervaet as Talton’s polyvinyl alcohol (Talton’s stabilizer) with a reasonable expectation of achieving a high drug load.  Talton also teaches ([0061]) that its pharmaceutical composition can be used for immediate-release formulations.  Thus, Talton in view of Furo and Vervaet renders obvious instant claims 5, 4, 12, 19, 20, 24 and 25 (since Talton in view of Vervaet teaches fine particles containing all of instant ingredients, it is the Examiner’s position that the fine particles (instant milled powder) would inherently be storage and transport-stable, showing flowability and leading to immediate drug release without particle aggregation and re-crystallization, as instantly recited).  With respect to instant claims 26 and 27, although Talton teaches pharmaceutically acceptable excipients, the use of such excipients is only optional (see [0007] where Talton teaches that its inventive pharmaceutical composition may, in some embodiments, further comprise at least one excipient).  Thus, it would have been obvious to one skilled in the art to form Talton’s inventive Thus, Talton in view of Furo and Vervaet renders obvious instant claims 26 and 27.
With respect to instant claim 7, Talton teaches (see [0077]) forming capsules by filling the capsules with its inventive particle composition.  Thus, Talton in view of Furo and Vervaet renders obvious instant claim 7.
Response to Arguments
With respect to the 103 rejection over Talton in view of Vervaet, applicant argue that Talton mentions polyvinyl alcohol only in [0031] (and in claims 14 and 36) among a list of other potential options for a stabilizer.  Applicant argue that Talton shows its preference for PEG throughout the specification and its examples and point out that none of Talton’s examples use a PVA.  However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Furthermore, in In re Mills and Palmer 176 USPQ 196, it was held that non-preferred embodiments cannot be ignored, and even if the non-preferred embodiments are used, obviousness exists.  Patentee, in the same manner as applicant, is not limited in his teachings to only the exemplified subject matter.  Besides, in instant case, the Examiner already established above that based on Talton in view of Vervaet’s teaching (not Talton alone), it would have been obvious to one skilled in the art to use one of the specific PVAs taught by Vervaet as Talton’s polyvinyl alcohol (Talton’s stabilizer) so as to achieve a high drug load.  
However, Talton does describe a general hot-melt extrusion process for opioids in claim 39, which is similar to what is described in [0012]-[0017].
Applicant furthermore point out that nothing regarding particle sizes is disclosed in Talton’s examples and also argue that Talton discloses that in certain embodiments, particles have an average diameter ranging from 0.1 - 3 mm (which converts to 100 - 3000 m), which overlaps the claim recited range.  Then, applicant argue that inventors of present application have surprisingly found that there is an optimal range for the particle size in order to have an improved dissolution of the API, i.e., immediate release, which is 500 to 1500 microns as discussed in the specification at several locations, including in the examples, (e.g., on page 16, and Fig. 1).  Applicant argue that neither Talton or Vervaet teaches that there is an optimal particle size range, and in particular that the optimal range is 500 to 1500 m.  Applicant argue that such surprising results indicate an unexpected advantage that is not taught or suggested by the prior art, and represents a significant advantage over the comparison embodiments, which are closer than any existing real life embodiment from the prior art.  The Examiner disagrees.  First of all, in applicant’s Fig.1, it seems that the 3000 m extrudate shows a better or at least similar dissolution profile when compared to 500 or 1500 m extrudate, and present specification does not present any other experimental data showing “unexpectedly superior” results of instant particle size range 500-1500 m.  Thus, it is still the Examiner’s position that Talton’s particle size range renders instant particle size range Besides, as already explained above, Furo additionally teaches that using PVA granules (that can be filled into capsules) having a particle size range of 500-1000 m would yield a uniform particle size and make processing easier.  Thus, based on the teachings of Talton and Furo, it would have been obvious to one skilled in the art to have Talton’s particles (of the poorly soluble drug encapsulated b a stabilizer) to have a size in the range of 500-1000 m so as to obtain a uniform particle size and achieve better processability.  
As to applicant’s argument that Vervaet always contain a diluent/MCC (that is excluded from instant claims), the Vervaet references was cited merely for the teaching  that using granules (instant milled powder) prepared from specific polyvinyl alcohols  (such as PVA 4-88) provides a high drug load. 
For the reasons stated above, instant 103 rejection over Talton, Furo and Vervaet still stands.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 12, 2022